     Case 2:19-cv-01179-KJM-DMC Document 112 Filed 02/17/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    SAMMY DAVIS MORGAN,                               No. 2:19-CV-1179-KJM-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    MORGAN, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action under 42

18   U.S.C. § 1983. Pending before the Court is Plaintiff’s motion, ECF No. 106, to withdraw prior

19   motions.

20                  This action currently proceeds on Plaintiff’s second amended complaint. See ECF

21   No. 19. The case is at issue with Defendants’ amended answer to Plaintiff’s second amended

22   complaint. See ECF No. 67. The case has been scheduled. See ECF No. 74. Since issuance of

23   the scheduling order, Plaintiff has filed three motions for leave to amend, see ECF Nos. 81, 101,

24   and 107, as well as a proposed third amended complaint, see ECF No. 102. In his motion to

25   withdraw, Plaintiff seeks to withdraw his previous motions for leave to amend and proposed

26   amended complaints. See ECF No. 106, pg. 1. Good cause appearing therefor, Plaintiff’s motion

27   will be granted.

28   ///
                                                        1
     Case 2:19-cv-01179-KJM-DMC Document 112 Filed 02/17/21 Page 2 of 2


 1                  Plaintiff’s motion for leave to amend at ECF No. 107, upon which Plaintiff wishes

 2   to proceed, is addressed separately.

 3                  Accordingly, IT IS HEREBY ORDERED that:

 4                  1.     Plaintiff’s motion, ECF No. 106, to withdraw prior motions is granted; and

 5                  2.     The motions for leave to amend at ECF Nos. 81 and 101 are withdrawn and

 6   terminated as pending motions on Plaintiff’s request, and the proposed third amended complaint

 7   filed on December 18, 2020, ECF No. 102, is stricken.

 8

 9

10   Dated: February 17, 2021
                                                         ____________________________________
11                                                       DENNIS M. COTA
12                                                       UNITED STATES MAGISTRATE JUDGE

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
